DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.




Claims 1-3, 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mayer (US 20110130916) in view of McClellan (US 2008/0252487), and Uchida (US 2013/0158850)

(a) collecting geographical position data from the vehicle during vehicle operation according to a defined logging paradigm, the geographical position data being time indexed(Abstract “A data log processing module correlates location data with the corresponding vehicle data, and creates a correlated log of drive system data and associated vehicle location information, to allow identification of vehicle data within an event window based on vehicle location at the time of a reported event.”, Paragraph 14 “Embodiments described herein provide a data logger system in which both global positioning system (GPS) data and vehicle data received via a vehicle's controller area network (CAN) bus are recorded together, along with time stamp”) 
(b) determining if a plurality of criteria are satisfied for a corresponding plurality of predefined parameters during vehicle operation, the plurality of criteria for the corresponding plurality of predetermined parameters is taken from a group consisting essentially of:
 (i) an increase in an amount of fuel consumed by the vehicle(Paragraph 76 “In addition to collecting raw data from the various vehicle sensors and operational components 13, 15, 16, 17, 19, the location module 21, and the like, the RDU 20 may also be configured to process the received data in central processor 24 and/or an optional failure/fault processing module (not shown) in order to produce other useful information such as total number of passengers, fuel economy or efficiency, and actual or potential component failures or faults.”);; 
(ii) a decrease in an amount of fuel consumed by the vehicle(Paragraph 76 “In addition to collecting raw data from the various vehicle sensors and operational components 13, 15, 16, 17, 19, the location module 21, and the like, the RDU 20 may also be configured to process the received data in central processor 24 and/or an optional failure/fault processing module (not shown) in order to produce other useful information such as total number of passengers, fuel economy or efficiency, and actual or potential component failures or faults.”); 
 (c) in response to detecting the satisfaction of the criterion for the predefined parameter during vehicle operation, modifying the defined logging paradigm to collect additional geographical position data at the time the satisfaction of the criterion is detected(Paragraph 76 “In addition to collecting raw data from the various vehicle sensors and operational components 13, 15, 16, 17, 19, the location module 21, and the like, the RDU 20 may also be configured to process the received data in central processor 24 and/or an optional failure/fault processing module (not shown) in order to produce other useful information such as total number of passengers, fuel economy or efficiency, and actual or potential component failures or faults.”);, and 
(d) collecting data corresponding to the corresponding plurality of predefined parameters, for which the plurality of criteria satisfaction has been detected (Paragraph 76 “In addition to collecting raw data from the various vehicle sensors and operational components 13, 15, 16, 17, 19, the location module 21, and the like, the RDU 20 may also be configured to process the received data in central processor 24 and/or an optional failure/fault processing module (not shown) in order to produce other useful information such as total number of passengers, fuel economy or efficiency, and actual or potential component failures or faults.”);. 
Mayer does not explicitly disclose that the predefined parameter comprises (iii) a change in a status of a cruise control component;  (iv) a change in a status of an accessory component associated with a parasitic load; and (v) a change in throttle position; 
McClellan that the predefined parameter comprises (iii) a change in a status of a cruise control component;  (iv) a change in a status of an accessory component associated with a parasitic load; and (v) a change in throttle position; (Paragraph 34).
It would have been obvious to one of ordinary skill to modify Mayer to include the teachings of acquiring data of a cruise control for the purpose of monitoring vehicle parameters.
Mayer does not explicitly disclose (e) wherein the plurality of criteria for the corresponding plurality of predefined parameters includes an increase in the rate of fuel consumption of the vehicle as measured by a fuel flow sensor associated with a fuel injector of the vehicle, and the data corresponding to the predefined parameter specifies the increase in the rate of fuel consumption of the vehicle;
Uchida teaches e) wherein the plurality of criteria for the corresponding plurality of predefined parameters includes an increase in the rate of fuel consumption of the vehicle as measured by a fuel flow sensor associated with a fuel injector of the vehicle, (Paragraph 29 “e fuel efficiency evaluation lamp ECU 40 is connected to a lamp 40a provided on the instrumental panel of the vehicle. In this embodiment, the fuel efficiency evaluation lamp ECU 40 determines whether the combination of three types of information--(1) the information indicating fuel consumption (for example, information identified by the signal for operating the injector or information indicated by the fuel consumption sensor), (2) the output information from the vehicle speed sensor 42, and (3) the information indicating the transmission state--satisfies the fuel consumption conservation condition. Various conditions may be defined as the fuel consumption conservation condition. In this embodiment, the fuel efficiency evaluation lamp ECU 40 determines that the fuel consumption conservation condition is satisfied if the amount of fuel consumption is equal to or lower than a predetermined amount, if the vehicle speed is equal to or higher than a predetermined threshold, and if the transmission is in the normal state (the state in the drive mode, or the like, that is not in the state for high-efficiency acceleration such as sports mode).”);
(f) wherein the plurality of criteria for a predefined parameter is a decrease in the rate of fuel consumption of the vehicle as measured by the fuel flow sensor associated with a fuel injector of the vehicle, and the data corresponding to the predefined parameter specifies the decrease in the rate of fuel consumption of the vehicle (Paragraph 29 “e fuel efficiency evaluation lamp ECU 40 is connected to a lamp 40a provided on the instrumental panel of the vehicle. In this embodiment, the fuel efficiency evaluation lamp ECU 40 determines whether the combination of three types of information--(1) the information indicating fuel consumption (for example, information identified by the signal for operating the injector or information indicated by the fuel consumption sensor), (2) the output information from the vehicle speed sensor 42, and (3) the information indicating the transmission state--satisfies the fuel consumption conservation condition. Various conditions may be defined as the fuel consumption conservation condition. In this embodiment, the fuel efficiency evaluation lamp ECU 40 determines that the fuel consumption conservation condition is satisfied if the amount of fuel consumption is equal to or lower than a predetermined amount, if the vehicle speed is equal to or higher than a predetermined threshold, and if the transmission is in the normal state (the state in the drive mode, or the like, that is not in the state for high-efficiency acceleration such as sports mode).”) and
(g) analyzing the collected data corresponding to the corresponding plurality of predefined parameters for which the plurality of criteria satisfaction has been detected to determine at least one operating characteristic of the vehicle and displaying a route traversed by the vehicle with increases in fuel use as measured by the fuel flow sensor and decreases of fuel consumption as measured by the fuel flow sensor overlaid on the route, such that the displayed route includes a plurality of displayed route segments, wherein each displayed route segment displays at the same time, one of the plurality of different fuel consumption values (Paragraph 10 “. The evaluation display system includes: a map display control unit that displays a current position of a vehicle and a map around the current position on a display unit; a current evaluation acquisition unit that acquires a current evaluation indicating a fuel efficiency evaluation of each unit interval in a current travel of the vehicle; and a past evaluation acquisition unit that acquires a past evaluation indicating a fuel efficiency evaluation of the each unit interval in a past travel that is earlier than the current travel, wherein the map display control unit displays the current evaluation and the past evaluation of the each unit interval on the map and, if a distance between the current position of the vehicle and a display position of at least one past evaluation on the map becomes equal to or smaller than a predetermined distance, erases the at least one past evaluation from the map.”, Paragraph 13 “According to the above configurations, both current evaluations and past evaluations are displayed on the map so that the driver can view them at the same time.”). 
It would have been obvious to one of ordinary skill to modify Mayer to include the teachings of displaying on a map the past fuel efficiency evaluation for the purpose of showing the driver of the fuel efficiency during past trips for comparison.
As to claim 2 Mayer discloses a method further comprising he steps of combining the parameter data and the geographical position data together at the vehicle to produce parameter encoded position data (Abstract, Paragraph 76). 
As to claim 3 Mayer discloses a method further comprising the step of conveying the parameter encoded position data to a remote computing device that is physically spaced apart (Paragraph 63). 

McClellan teaches wherein the plurality of criteria for a corresponding plurality of parameters includes a change in a status of a cruise control component, and the data corresponding to the predefined parameter specifies the change in the status of the cruise control component (Paragraph 34).
It would have been obvious to one of ordinary skill to modify Mayer to include the teachings of acquiring data of a cruise control for the purpose of monitoring vehicle parameters.
As to claim 7 McClellan teaches a method wherein the plurality of criteria for a corresponding plurality of predefined parameters includes a change a change in a status of an accessory component associated with a parasitic load, and the data corresponding to the predefined parameter specifies the change in the status of the accessory component associated with the parasitic load (Paragraph 34, Paragraph 67). 
It would have been obvious to one of ordinary skill to modify Mayer to include the teachings of acquiring data of an accessory status for the purpose of monitoring vehicle parameters.
As to claim 8 McClellan teaches a method wherein the plurality of criteria for a corresponding plurality of predefined parameters includes a change in throttle position, and the data corresponding to the predefined parameter specifies the change in throttle position (Paragraph 34). 


Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Mayer (US 20110130916) in view of Tauchi (US 2008/0294339)
As to claim 9 Mayer discloses a method for generating and using event encoded position data from a vehicle equipped with a geographical position system to determine at least one event based operational characteristic of the vehicle, the method comprising the steps of: 
(a) collecting geographical position data from the vehicle during vehicle operation(Abstract “A data log processing module correlates location data with the corresponding vehicle data, and creates a correlated log of drive system data and associated vehicle location information, to allow identification of vehicle data within an event window based on vehicle location at the time of a reported event.”, Paragraph 14 “Embodiments described herein provide a data logger system in which both global positioning system (GPS) data and vehicle data received via a vehicle's controller area network (CAN) bus are recorded together, along with time stamp”); 
(b) collecting non-position related parameter data from the vehicle during operation of the vehicle based on the detection of a predefined event, the non-position related parameter data being time indexed to correlate the non-position related parameter data to a specific point in time, the non-position related parameter comprising (Paragraph 76 “In addition to collecting raw data from the various vehicle sensors and operational components 13, 15, 16, 17, 19, the location module 21, and the like, the RDU 20 may also be configured to process the received data in central processor 24 and/or an optional failure/fault processing module (not shown) in order to produce other useful information such as total number of passengers, fuel economy or efficiency, and actual or potential component failures or faults.”);,. 
(c) conveying the geographical position data and the non-position related parameter a remote computing device, such data collectively comprising event encoded position data(Paragraph 63 “FIG. 3A shows a more detailed block diagram illustrating communications between one remote diagnostic unit (RDU) 20 and one exemplary user device 40 via the RDS server of FIG. 2”); and 
(d) analyzing the event encoded position data to determine at least one operating characteristic of the vehicle (Paragraph 63 “The backend side comprises the RDS server 30 and the user device 40. The RDS server 30 transmits, records, and/or analyzes vehicle operation information and other vehicle information and statistics received from the vehicle side, and provides vehicle data to the user device 40. The user device 40 displays the vehicle information to a user and provides an interface for certain user commands to be sent to the HEV”). 
wherein the step of analyzing the event encoded position data to determine at least one operating characteristic of the vehicle comprises the step of displaying a route traversed by a vehicle with transmission gear selection position data overlaid on the  (Paragraph 123-125 “An engine monitor area 59 below areas 55 and 57 mimics the HEVs dashboard display of the fuel gauge, rpm, mph and other monitors on the vehicle dashboard, including current fuel economy.” , Figure 7A “D N R” shows the current gear selector).
Mayer does not explicitly disclose the displayed route include a plurality of displayed route segment displays, at the same time, one of a plurality of different gear-selection-position values thereby indicating at which vehicle locations the driver has shifted gears.
Tauchi teaches the displayed route include a plurality of displayed route segment displays, at the same time, one of a plurality of different gear-selection-position values thereby indicating at which vehicle locations the driver has shifted gears(Paragraph 43 “Further, because the eco-driving information is collected by a unit of eco-driving acquisition/registration in both of the stored eco-driving information in the memory 109 in the past and selected eco-driving information for comparison, data is easily compared with each other. Furthermore, the drive operation history information includes travel routes, positional information, the actual fuel mileage, date and time, averaged speed, averaged acceleration and deceleration, fuel consumption, travel distance, travel time, shift positions, accelerator opening, engine rotation, accumulation power consumption, the number of the passengers, loading weight, temperature, atmospheric pressure, oxygen density, and the wind velocity.”, Paragraph 70 “In addition, the registration screen of the eco-route data exemplified in FIG. 8B has a "registration data search" button is provided, and the "registration data search" button is pushed down for displaying the search result of the eco-route registration data on the display unit 110 as shown in FIG. 9A. Then, the list of the eco-route data registered in the past to the external memory 109 of the navigation apparatus 10 is displayed on the screen, and the screen allows a user to select the registration data from the list. When the eco-route registration data is selected, the eco-driving support screen exemplified in FIG. 7A is shown on the display unit 110 again. When the "eco-driving guidance start" button of the eco-driving support screen is pushed down, a display screen of the guidance of the eco-driving in FIG. 9B is displayed on the display unit 110, and instruction of the eco-driving is started.”, Figure 5).
It would have been obvious to one of ordinary skill to modify Mayer to include the teachings of displaying the gear shift positions on the screen for showing the gear positions along the route which helps in reducing fuel consumption.
As to claim 10 Mayer discloses a method wherein the step of analyzing the event encoded position data to determine at least one operating characteristic of the vehicle comprises the step of displaying a route traversed by a vehicle with fuel use overlaid on the route, the fuel use being determined by fuel use included in the event encoded position data (Paragraph 123-125). 

Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Mayer (US 20110130916) in view of Tauchi (US 2008/0294339) as applied to claim 9 above, and in further view of  McClellan (US 2008/0252487)
 (Paragraph 123-125) 
Mayer does not explicitly disclose cruise control use overlaid on the route, the cruise control use being determined by cruise control status included in the event encoded position data. 
McClellan teaches wherein the criterion for a predefined parameter is a change in a status of a cruise control component (Paragraph 34).
It would have been obvious to one of ordinary skill to modify Mayer to include the teachings of acquiring data and displaying cruise control for the purpose of monitoring vehicle parameters and presenting this to the user.
As to claim 12 Mayer discloses a method wherein the step of analyzing the event encoded position data to determine at least one operating characteristic of the vehicle comprises the step of displaying a route traversed by a vehicle (Paragraph 123-125) 
Mayer does not explicitly disclose with accessory device use overlaid on the route, the accessory device use being determined by accessory device status included in the event encoded position data. 
McClellan teaches a method wherein the criterion for a predefined parameter is a change in a status of an accessory component associated with a parasitic load (Paragraph 34). 
It would have been obvious to one of ordinary skill to modify Mayer to include the teachings of acquiring data and displaying accessory device status for the purpose of monitoring vehicle parameters and presenting this to the user.
 (Paragraph 123-125) 
Mayer does not explicitly disclose with accessory device use overlaid on the route, the accessory device use being determined by accessory device status included in the event encoded position data. 
McClellan teaches a method wherein the criterion for a predefined parameter is a change in a status of an throttle component associated with a parasitic load (Paragraph 34). 
It would have been obvious to one of ordinary skill to modify Mayer to include the teachings of acquiring data and displaying throttle component status for the purpose of monitoring vehicle parameters and presenting this to the user.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mayer (US 20110130916) in view of Tauchi (US 2008/0294339) as applied to claim 9 above, and in further view of Schenken (US 2011/0238300)
As to claim 15 Mayer does not explicitly disclose a method wherein the step of analyzing the event encoded position data to determine at least one operating characteristic of the vehicle comprises the step of enabling a user to define a geofence, such that only event encoded position data falling within the confines of the geofence are included within the analysis
Schenken teaches a method wherein the step of analyzing the event encoded position data to determine at least one operating characteristic of the vehicle comprises  (Paragraph 48).
It would have been obvious to one of ordinary skill to modify Mayer to include the teachings of establishing a geofence for the purpose of defining a region of interest to view information of the vehicles.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-13, 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
3/10/2022